Title: From Thomas Jefferson to William Brown, 18 August 1808
From: Jefferson, Thomas
To: Brown, William


                  
                     Sir 
                     
                     Monticello Aug. 18. 08.
                  
                  Mrs. Trist, who is now here & in good health, informs me that the Campeachy hamock, made of some vegetable substance netted, is commonly to be had at New Orleans. having no mercantile correspondent there, I take the liberty of asking you to procure me a couple of them, & to address them to New York, Philadelphia, or any port in the Chesapeake, to the care of the Collector, being so good as to note to me the cost which shall be remitted. accept my salutations & assurances of esteem 
                  
                     Th: Jefferson 
                     
                  
               